Exhibit 21.1 SUBSIDIARIES OF THE REGISTRANT Registrant: SUFFOLK BANCORP Subsidiary Jurisdiction ofOrganization SUFFOLK COUNTY NATIONAL BANK (wholly owned subsidiary) United States SUFFOLK GREENWAY, INC. Real Estate Investment Trust (wholly owned subsidiary) New York SCNB FINANCIAL SERVICES, INC. Investment and Insurance Agency (wholly owned subsidiary) New York OSPREY REAL PROPERTY, INC. Real Estate Holding Company (wholly owned subsidiary) New York OSPREY REAL PROPERTY II, INC. Real Estate Holding Company (wholly owned subsidiary) New York
